Case 2:21-cv-00005-DSF-AS Document 1 Filed 01/04/21 Page 1 of 10 Page ID #:1


  Todd M. Friedman (SBN 216752)
  Adrian R. Bacon (SBN 280332)
  LAW OFFICES OF
  TODD M. FRIEDMAN, P.C.
  21550 Oxnard St., Suite 780
  Woodland Hills, CA 91367
  Phone: 323-306-4234
  Fax: 866-633-0228
  tfriedman@toddflaw.com
  abacon@toddflaw.com
  Attorneys for Plaintiff
                     UNITED STATES DISTRICT COURT
                    CENTRAL DISTRICT OF CALIFORNIA

  TERRI ALVES, individually, and           Case No.:
  on behalf of all others similarly
  situated,                                CLASS ACTION
                Plaintiff,                 COMPLAINT FOR DAMAGES
                                           AND INJUNCTIVE RELIEF
                        v.                 PURSUANT TO THE TELEPHONE
                                           CONSUMER PROTECTION ACT,
  AMERICAN FUNDING                         47 U.S.C. § 227, ET SEQ.
  SERVICES, INC., and DOES 1               JURY TRIAL DEMANDED
  through 10, inclusive,

               Defendant.

                                   INTRODUCTION
       1.     TERRI ALVES (“Plaintiff”) bring this Class Action Complaint for
 damages, injunctive relief, and any other available legal or equitable remedies,
 resulting from the illegal actions of AMERICAN FUNDING SERVICES, INC.
 (“Defendant”), in negligently contacting Plaintiff on Plaintiff’s cellular telephone,
 in violation of the Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq.,
 (“TCPA”), thereby invading Plaintiff’s privacy. Plaintiff alleges as follows upon
 personal knowledge as to herself and her own acts and experiences, and, as to all
 other matters, upon information and belief, including investigation conducted by
 their attorneys.

                                  CLASS COMPLAINT
                                         -1-
Case 2:21-cv-00005-DSF-AS Document 1 Filed 01/04/21 Page 2 of 10 Page ID #:2



       2.     The TCPA was designed to prevent calls and messages like the ones
 described within this complaint, and to protect the privacy of citizens like Plaintiff.
 “Voluminous consumer complaints about abuses of telephone technology – for
 example, computerized calls dispatched to private homes – prompted Congress to
 pass the TCPA.” Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 744 (2012).
       3.     In enacting the TCPA, Congress intended to give consumers a choice
 as to how creditors and telemarketers may call them, and made specific findings that
 “[t]echnologies that might allow consumers to avoid receiving such calls are not
 universally available, are costly, are unlikely to be enforced, or place an inordinate
 burden on the consumer. TCPA, Pub.L. No. 102–243, § 11. Toward this end,
 Congress found that

              [b]anning such automated or prerecorded telephone calls to the home,
              except when the receiving party consents to receiving the call or when
              such calls are necessary in an emergency situation affecting the health
              and safety of the consumer, is the only effective means of protecting
              telephone consumers from this nuisance and privacy invasion.

 Id. at § 12; see also Martin v. Leading Edge Recovery Solutions, LLC, 2012 WL
 3292838, at* 4 (N.D.Ill. Aug. 10, 2012) (citing Congressional findings on TCPA’s
 purpose).
       4.     Congress also specifically found that “the evidence presented to the
 Congress indicates that automated or prerecorded calls are a nuisance and an
 invasion of privacy, regardless of the type of call….” Id. at §§ 12-13. See also, Mims,
 132 S. Ct. at 744.
       5.     As Judge Easterbrook of the Seventh Circuit recently explained in a
 TCPA case regarding calls to a non-debtor similar to this one:

              The Telephone Consumer Protection Act … is well known for its
              provisions limiting junk-fax transmissions. A less-litigated part of the
              Act curtails the use of automated dialers and prerecorded messages to
                                   CLASS COMPLAINT
                                          -2-
Case 2:21-cv-00005-DSF-AS Document 1 Filed 01/04/21 Page 3 of 10 Page ID #:3


              cell phones, whose subscribers often are billed by the minute as soon
              as the call is answered—and routing a call to voicemail counts as
              answering the call. An automated call to a landline phone can be an
              annoyance; an automated call to a cell phone adds expense to
              annoyance.
       Soppet v. Enhanced Recovery Co., LLC, 679 F.3d 637, 638 (7th Cir. 2012).
       6.     The Ninth Circuit recently affirmed certification of a TCPA class case
 remarkably similar to this one in Meyer v. Portfolio Recovery Associates, LLC, __
 F.3d__, 2012 WL 4840814 (9th Cir. Oct. 12, 2012).
                                  JURISDICTION AND VENUE
       7.     Jurisdiction is proper under 28 U.S.C. § 1331 because Plaintiff’s claims
 arise under a law of the United States, the TCPA.
       8.     Venue is proper in the United States District Court for the Central
 District of California pursuant to 28 U.S.C. § 1391(b)(2) because a substantial
 portion of the events giving rise to Plaintiff’s claims occurred in this District.
                                            PARTIES
       9.     Plaintiff TERRI ALVES is, and at all times mentioned herein was, a
 natural person and citizen and resident of the State of California. Plaintiff is, and at
 all times mentioned herein was, a “person” as defined by 47 U.S.C. § 153(39).
       10.    Defendant AMERICAN FUNDING SERVICES, INC. is, and at all
 times mentioned herein was, a business financing company, and is therefore a
 “person” as defined by 47 U.S.C. § 153(39).
       11.    The aforementioned Defendant, and its subsidiaries and agents, are
 collectively referred to as “Defendants.” The true names and capacities of the
 Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
 currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
 names. Each of the Defendants designated herein as a DOE is legally responsible
 for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the



                                    CLASS COMPLAINT
                                           -3-
Case 2:21-cv-00005-DSF-AS Document 1 Filed 01/04/21 Page 4 of 10 Page ID #:4



 Complaint to reflect the true names and capacities of the DOE Defendants when
 such identities become known.
       12.    Plaintiff is informed and believes that at all relevant times, each and
 every Defendant was acting as an agent and/or employee of each of the other
 Defendants and was acting within the course and scope of said agency and/or
 employment with the full knowledge and consent of each of the other Defendants.
 Plaintiff is informed and believes that each of the acts and/or omissions complained
 of herein was made known to, and ratified by, each of the other Defendants.
                               FACTUAL ALLEGATIONS
       13.    At all times relevant, Plaintiff was a citizen of the County of San Luis
 Obispo, State of California. Plaintiff is, and at all times mentioned herein was, a
 “person” as defined by 47 U.S.C. § 153(39).
       14.    Defendant AMERICAN FUNDING SERVICES, INC. is a business
 financing company incorporated in the state of Florida, and at all times mentioned
 herein was, a “person,” as defined by 47 U.S.C. § 153(39).
       15.    At all times relevant Defendant conducted business in the State of
 California and in the County of San Luis Obispo, within this judicial district.
       16.    On February 21, 2020, Plaintiff received an unsolicited text message
 from Defendant on her cellular telephone, number ending in -7441.
       17.    The text message sent to and received by Plaintiff on February 21, 2020
 was sent from the phone number (323) 613-2486.
       18.    The text message sent to and received by Plaintiff read:
                    Hello!     This     Amy     from
                    American Funding. I got you pre
                    approved for a line of credit for
                    the business-
                    How much could you use right
                    now?
                                    CLASS COMPLAINT
                                           -4-
Case 2:21-cv-00005-DSF-AS Document 1 Filed 01/04/21 Page 5 of 10 Page ID #:5



       19.      On information and belief, the text messages sent to Plaintiff’s cellular
 telephone were placed by Defendant via an “automatic telephone dialing system,”
 (“ATDS”) as defined by 47 U.S.C. § 227 (a)(1) as prohibited by 47 U.S.C. § 227
 (b)(1)(A).
       20.      The telephone number that Defendant, or their agent, contacted was
 assigned to a cellular telephone service for which Plaintiff incurs a charge for
 incoming calls and messages pursuant to 47 U.S.C. § 227 (b)(1).
       21.      The text messages sent by Defendant constituted messages that were
 not for emergency purposes as defined by 47 U.S.C. § 227 (b)(1)(A)(i).
       22.      Plaintiff was never a customer of Defendant’s and never provided his
 cellular telephone number Defendant for any reason whatsoever. Accordingly,
 Defendant and their agent never received Plaintiff’s prior express consent to receive
 unsolicited text messages, pursuant to 47 U.S.C. § 227 (b)(1)(A).
       23.      The text messages sent by Defendant, or its agents, violated 47 U.S.C.
 § 227(b)(1).
                              CLASS ACTION ALLEGATIONS
       24.      Plaintiff brings this action on behalf of herself and on behalf of and all
 others similarly situated (“the Class”).
       25.      Plaintiff represents, and is a member of, the Class, consisting of all
 persons within the United States who received any unsolicited text messages from
 Defendant which text message was not made for emergency purposes or with the
 recipient’s prior express consent within the four years prior to the filing of this
 Complaint through the date of class certification.
       26.      Defendant, their employees and/or agents are excluded from the Class.
 Plaintiff does not know the number of members in the Class but believes the Class
 members number in the hundreds of thousands, if not more. Thus, this matter should
 be certified as a Class action to assist in the expeditious litigation of this matter.


                                     CLASS COMPLAINT
                                            -5-
Case 2:21-cv-00005-DSF-AS Document 1 Filed 01/04/21 Page 6 of 10 Page ID #:6



       27.    Plaintiff and members of the Class were harmed by the acts of
 Defendant in at least the following ways: Defendant, either directly or through their
 agents, illegally contacted Plaintiff and the Class members via their cellular
 telephones by sending solicitation text messages, thereby causing Plaintiff and the
 Class members to incur certain cellular telephone charges or reduce cellular
 telephone time for which Plaintiff and the Class members previously paid, and
 invading the privacy of said Plaintiff and the Class members. Plaintiff and the Class
 members were damaged thereby.
       28.    This suit seeks only damages and injunctive relief for recovery of
 economic injury on behalf of the Class, and it expressly is not intended to request
 any recovery for personal injury and claims related thereto. Plaintiff reserves the
 right to expand the Class definition to seek recovery on behalf of additional persons
 as warranted as facts are learned in further investigation and discovery.
       29.    The joinder of the Class members is impractical and the disposition of
 their claims in the Class action will provide substantial benefits both to the parties
 and to the court. The Class members can be identified through Defendant’s records
 and/or Defendant’s agent’s records.
       30.    There is a well-defined community of interest in the questions of law
 and fact involved affecting the parties to be represented. The questions of law and
 fact to the Class predominate over questions which may affect individual Class
 members, including the following:
        a)    Whether, within the four years prior to the filing of this Complaint
              through the date of class certification, Defendant or their agents sent
              any text messages (other than a message made for emergency purposes
              or made with the prior express consent of the called party) to a Class
              member using any automatic dialing system to any telephone number
              assigned to a cellular phone service;


                                   CLASS COMPLAINT
                                          -6-
Case 2:21-cv-00005-DSF-AS Document 1 Filed 01/04/21 Page 7 of 10 Page ID #:7



        b)    Whether Plaintiff and the Class members were damaged thereby, and
              the extent of damages for such violation; and
        c)    Whether Defendant and their agents should be enjoined from engaging
              in such conduct in the future.
       31.    As a person that received multiple text messages without Plaintiff’s
 prior express consent, Plaintiff is asserting claims that are typical of the Class.
 Plaintiff will fairly and adequately represent and protect the interests of the Class in
 that Plaintiff has no interests antagonistic to any member of the Class.
       32.    Plaintiff and the members of the Class have all suffered irreparable
 harm as a result of the Defendant’s unlawful and wrongful conduct. Absent a class
 action, the Class will continue to face the potential for irreparable harm. In addition,
 these violations of law will be allowed to proceed without remedy and Defendant
 will likely continue such illegal conduct. Because of the size of the individual Class
 members’ claims, few, if any, Class members could afford to seek legal redress for
 the wrongs complained of herein.
       33.    Plaintiff has retained counsel experienced in handling class action
 claims and claims involving violations of the Telephone Consumer Protection Act.
       34.    A class action is a superior method for the fair and efficient adjudication
 of this controversy. Class-wide damages are essential to induce Defendant to
 comply with federal and California law.          The interest of Class members in
 individually controlling the prosecution of separate claims against Defendant are
 small because the maximum statutory damages in an individual action for violation
 of privacy are minimal. Management of these claims is likely to present significantly
 fewer difficulties than those presented in many class claims.
       35.    Defendant has acted on grounds generally applicable to the Class,
 thereby making appropriate final injunctive relief and corresponding declaratory
 relief with respect to the Class as a whole.


                                    CLASS COMPLAINT
                                           -7-
Case 2:21-cv-00005-DSF-AS Document 1 Filed 01/04/21 Page 8 of 10 Page ID #:8



                              FIRST CAUSE OF ACTION
   NEGLIGENT VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT
                               47 U.S.C. § 227 ET SEQ.
        36.   Plaintiff incorporates by reference all of the above paragraphs of this
 Complaint as though fully stated herein.
        37.   The foregoing acts and omissions of Defendant constitute numerous
 and multiple negligent violations of the TCPA, including but not limited to each and
 every one of the above-cited provisions of 47 U.S.C. § 227 et seq.
        38.   As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et
 seq, Plaintiff and the Class members are entitled to an award of $500.00 in statutory
 damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
        39.   Plaintiff and the Class members are also entitled to and seek injunctive
 relief prohibiting such conduct in the future.
                             SECOND CAUSE OF ACTION
                  KNOWING AND/OR WILLFUL VIOLATIONS OF THE
                     TELEPHONE CONSUMER PROTECTION ACT
                               47 U.S.C. § 227 ET SEQ.
        40.   Plaintiff incorporates by reference all of the above paragraphs of this
 Complaint as though fully stated herein.
        41.   The foregoing acts and omissions of Defendant constitute numerous
 and multiple knowing and/or willful violations of the TCPA, including but not
 limited to each and every one of the above-cited provisions of 47 U.S.C. § 227 et
 seq.
        42.   As a result of Defendant’s knowing and/or willful violations of 47
 U.S.C. § 227 et seq, Plaintiff and the Class members are entitled to an award of
 $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
 § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).


                                   CLASS COMPLAINT
                                          -8-
Case 2:21-cv-00005-DSF-AS Document 1 Filed 01/04/21 Page 9 of 10 Page ID #:9



       43.    Plaintiff and the Class members are also entitled to and seek injunctive
 relief prohibiting such conduct in the future.
                                   PRAYER FOR RELIEF
       Wherefore, Plaintiff respectfully requests the Court grant Plaintiff, and The
 Class members the following relief against Defendant:
             FIRST CAUSE OF ACTION FOR NEGLIGENT VIOLATIONS OF
                          THE TCPA, 47 U.S.C. § 227 ET SEQ.

        As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b)(1),
          Plaintiff seeks for herself and each Class member $500.00 in statutory
          damages, for each and every violation, pursuant to 47 U.S.C. §
          227(b)(3)(B).
        Pursuant to 47 U.S.C. § 227(b)(3)(A), injunctive relief prohibiting such
          conduct in the future.
        Any other relief the Court may deem just and proper.
   SECOND CAUSE OF ACTION FOR KNOWING AND/OR WILLFUL VIOLATIONS OF
                          THE TCPA, 47 U.S.C. § 227 ET SEQ.

        As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b)(1),
          Plaintiff seeks for herself and each Class member $1500.00 in statutory
          damages, for each and every violation, pursuant to 47 U.S.C. §
          227(b)(3)(B).
        Pursuant to 47 U.S.C. § 227(b)(3)(A), injunctive relief prohibiting such
          conduct in the future.
        Any other relief the Court may deem just and proper.
                                     TRIAL BY JURY
       44.    Pursuant to the Seventh Amendment to the Constitution of the United
 States of America, Plaintiff is entitled to, and demands, a trial by jury.



                                    CLASS COMPLAINT
                                           -9-
Case 2:21-cv-00005-DSF-AS Document 1 Filed 01/04/21 Page 10 of 10 Page ID #:10


  Dated: January 4, 2021                          Respectfully submitted,


                                 THE LAW OFFICES OF TODD M. FRIEDMAN, P.C.


                                                       By: /s/ Todd M. Friedman
                                                       TODD M. FRIEDMAN, ESQ.
                                                        ATTORNEY FOR PLAINTIFF




                                CLASS COMPLAINT
                                      - 10 -
